Citation Nr: 0302233	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Johnson, Counsel





INTRODUCTION

The veteran had active duty from July 17, 1972 July 16, 1976, 
and from August 20, 1976 to August 19, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In pertinent part, the RO denied entitlement to service 
connection for bilateral ankle and leg disorders.  The RO 
also determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a bilateral knee disorder, and denied 
entitlement to a permanent and total disability evaluation 
for pension purposes.  The veteran appealed this decision to 
the Board.

In an April 2001 decision, the Board reopened the claim of 
entitlement to service connection for a bilateral knee 
disorder on the basis that new and material evidence had been 
submitted, and denied service connection for a left ankle 
disorder and a bilateral leg disorder.  The Board remanded 
the issues of entitlement to service connection for a right 
ankle disorder, service connection for a bilateral knee 
disorder on a de novo basis, and a permanent and total 
disability evaluation for pension purposes.

By rating action of July 2002, the RO granted service 
connection for a bilateral knee disorder.  Therefore, the 
Board no longer has jurisdiction over the issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, 
in a November 2002 statement, the veteran expressed his 
disagreement with the 10 percent rating assigned for each 
knee.  Therefore, the claim of a higher initial rating for 
the bilateral knee disability is pending since 38 C.F.R. 
§ 19.26 requires the issuance of a statement of the case, and 
the 10 percent evaluation is not the maximum rating available 
for this disability.  AB v. Brown, 6 Vet. App. 35 (1993).  
This issue will be remanded to the RO, rather than referred.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The matter of entitlement to permanent and total disability 
evaluation for pension purposes is also addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  Right ankle sprain treated on one occasion during service 
resolved without residual disability.

3.  A chronic acquired right ankle disorder was not shown 
during service or for some years thereafter, nor was 
osteoarthritis found disabling to a compensable degree during 
the first post service year.

4.  The probative, competent medical evidence of record 
establishes that the post service right ankle complaints are 
not linked to service on any basis.


CONCLUSION OF LAW

A chronic acquired right ankle disorder was not incurred in 
or aggravated by active service; nor may osteoarthritis be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§  3.303(d), 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the service medical records discloses a normal 
examination of June 1972 with regard to the right ankle.  

In January 1976, the veteran was treated for trauma to the 
right ankle.  The x-rays did not show any fractures, and the 
examiner determined that the veteran was suffering from a 
right ankle sprain.  A July 1976 re-induction examination and 
medical history report are devoid of any references to a 
right ankle condition or complaints. 

A VA examination was conducted in July 1990.  On examination, 
the knees and ankles were nontender and the veteran's gait 
was normal.  The veteran reported that his knees would ache 
after two or three hours of standing, and that it would 
eventually radiate down to the ankle.  

Pursuant to the Board's April 2001 remand, the veteran was 
afforded a VA examination in June 2002.  The examiner 
acknowledged a review of the claims folder in the report.  
The veteran denied a specific history of right ankle 
problems, and indicated that his comments about right knee 
pain radiating down to the ankle may have been misunderstood.  

X-rays revealed right ankle degenerative joint disease and 
narrowing.  There was no obvious fracture, and there was 
suggestion of thickening of the Achilles tendon, which the 
examiner thought possibly due to tendonitis.  The examiner 
concluded that the x-rays were normal.  The examiner reported 
an impression of history of right ankle sprain, and 
determined that it was asymptomatic.  With respect to the 
specific question posed in the remand regarding the 
incurrence or aggravation of a right ankle condition during 
service, the examiner found that there was no evidence of 
ongoing right ankle pathology.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 1110, 1131 (West 1991 & Supp. 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2002).

If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Where chronic disease is shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Since the veteran has not alleged that the right ankle 
condition is related to combat service, the provisions of 38 
U.S.C.A. 1154(b) are not for application.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statue, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA(which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not  retroactively apply to claims or appeals 
pending on the date of its enactment, it stated that it was 
not deciding that question at this time.  See Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard. The Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 200, the VCAA's enactment date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been mat under the new 
law.

Through the June 1999 statement of the case, supplemental 
statements of the case issued in December 1999, January 2000, 
and July 2002, and various correspondence from the RO, the 
veteran and his representative have been notified of the law 
and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

Although the veteran was specifically notified of the 
provisions of the new law in the April 2001 Board decision, 
the RO itself did not provide the veteran notice of the VCAA 
when it readjudicated his claim in July 2002.  Nonetheless, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time because the procedural actions of 
the RO are in essential agreement with and adhere to the 
mandates of the new law with respect to the duties to notify 
and to assist him in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO of his claim 
under the new law would serve to further delay resolution 
thereof.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC held previously , "The CAVC is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service connection

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
right ankle disability is not warranted.  

The Board recognizes that the veteran's service medical 
records demonstrate that on one occasion in January 1976, he 
was treated for a right ankle sprain.  Importantly, the 
records also show that on that occasion, the condition was 
treated and resolved, and no fractures were found on x-ray. 

The post-service VA examinations, conducted in 1990 and 2002, 
were negative for complaints of a right ankle disorder.  In 
fact, in 2002, the veteran explained that his references to 
right ankle pain had been misunderstood, and he denied a 
specific history of right ankle problems.  A right ankle 
condition was not diagnosed in 1990.  In 2002, the examiner 
concluded that there was no evidence of an ongoing right 
ankle pathology.  The examiner noted the history of right 
ankle sprain, and determined that it was asymptomatic. 

At the time of the sprain in 1976, x-rays did not show a 
fracture.  The same was noted in 2002 with regard to evidence 
of a fracture.  The Board recognizes that the 2002 VA 
examination report contains the first documented report of 
degenerative joint disease and narrowing.  However, the 
examination report reflects the examiner's ultimate 
conclusion that the x-rays were normal.  Therefore, the Board 
finds that there was no evidence of any osteoarthritic 
disease process or presumptive disease of the right ankle to 
a compensable degree during the first post service year.

The Board notes that the VA examination conducted in 
accordance with the April 2001 remand provides a negative 
opinion regarding a link between the reported diagnosis and 
the veteran's service, as the examiner found that there was 
no ongoing pathology.  The Board recognizes that that the 
adequacy of the examination and the medical opinions offered 
with regard to this claim are essential to the final 
disposition of this claim.  

Questions involving the presence of disease involve 
diagnostic skills and are within the realm of medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
the instant case, there are no competent medical opinions of 
record linking the current findings to the occurrence of 
right ankle sprain during service.  The only remaining 
evidence in support of the claim consists of the veteran's 
lay assertions.  However, as medical expertise is required in 
this instance, the veteran is not competent to comment on a 
medical matter.  See Espiritu, supra.

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As the evidence demonstrates findings of one instance of 
treatment for a right ankle sprain during service, and no 
competent medical opinion linking that single instance to the 
current findings, the Board is compelled to conclude that the 
in-service notation of right ankle sprain resolved without 
residual disability.  

In this regard, although alleged to the contrary, there is no 
continuity of symptomatology demonstrated by the medical 
evidentiary record.  Moreover, as noted above, the competent 
medical evidence of record discounts any link between the 
post service diagnosed right ankle disorder with 
symptomatology reported in service.  See Savage, Voerth, and 
McManaway, supra.

Thus, the Board concludes that entitlement to service 
connection for a right ankle disability is not warranted as 
the evidence demonstrates that the veteran does not suffer 
from a current disability linked to service on the basis of 
competent medical authority.  See Hickson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder of the right ankle.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the right ankle is denied. 



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted in the Introduction, the claim of an increased 
rating for a bilateral knee condition has been technically 
pending since the veteran's notice of disagreement (NOD) 
received in November 2002.  

When there has been an initial RO adjudication of a claim and 
a NOD has been filed as to its denial, the appellant is 
entitled to a statement of the case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board also notes that regulations have been promulgated 
that give the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction.  See 38 C.F.R. § 19.9 (2002).  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  For example, the issue of entitlement to a 
permanent and total disability rating for pension purposes is 
inextricably intertwined with the issue of increased 
evaluation for the service-connected bilateral knee 
disabilities as the Board would be evaluating the levels of 
severity in each instance.

There are actions which must be accomplished at the RO level 
because the required action takes place there or because 
current law requires it.  

In this case, the RO rating action must be remanded because 
an SOC has not been issued subsequent to the veteran's NOD, 
and such action takes place at the RO.  See Chairman's 
Memorandum 01-02-01 (2002).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

Accordingly, this issue is remanded to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case addressing increased evaluations 
for his service-connected bilateral knee 
disabilities.  

3.  The RO should also advise the veteran 
of the need to timely file a substantive 
appeal to the Board if he desires 
appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



